Title: To James Madison from Edward Thornton, 19 November 1803
From: Thornton, Edward
To: Madison, James



Sir,
Washington 19 November 1803
Messrs W. & J. Crooks, Merchants trading in the British town of Niagara, have addressed a complaint to me, that they are refused in the War Office of the United States payment of the balance of an account for sundry articles furnished by them about three years ago to Major Rivardi, then commanding at the American Garrison of Niagara, in conformity to the instructions understood to be given to that officer. From the papers which I have seen, it appears that the payment is refused, partly because a sale was made to these merchants of sundry articles the property of the United States, which Major Rivardi it is asserted had no authority thus to dispose of; partly because various articles were supplied by them to the garrison of Niagara of a kind and to an extent, not admitted by the regulations of the department of war.
As nothing which has been exhibited to me gives room to suspect any improper practices, or to suppose that the commodities were not fairly and actually supplied, I hope to have your good offices in procuring the adjustment of this account, because I am persuaded you will think it consistent neither with justice nor with sound policy, that a foreign merchant trading upon the good faith of an authorized agent should be the sufferer for any departure from instructions, with the limits and regulations of which it is not to be presumed he can be fully acquainted. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2). Docketed by Wagner.



   
   Brothers James and William Crooks were Scots immigrants who ran a Niagara mercantile enterprise specializing in military provisions (Francess G. Halpenny, ed., Dictionary of Canadian Biography [14 vols. to date; Toronto, 1966–], 8:185).



   
   The correspondence with the War Department regarding the Crookses’ claim has not been found. Swiss native John Jacob Ulrich Rivardi held the rank of major in the U.S. Army from 1795 to 1802. He died in Martinique in 1808 (Charles Kitchell Gardner, A Dictionary of All Officers, Who Have Been Commissioned, or Have Been Appointed and Served, in the Army of the United States … [New York, 1853], p. 382; Syrett and Cooke, Papers of Hamilton, 25:26 n. 1). For the difficulties Rivardi had in obtaining supplies for the troops under his command at Fort Niagara, see ibid., 22:567, 23:216–17, 290, 488, 489 and n. 4, 490.


